Without deciding whether the case is one in which the appellant can effectually stipulate for judgment absolute in case of affirmance as required by section 190 of the Code of Civil Procedure (See People ex rel. Judson v. Thacher, 55 N.Y. 525), we are of the opinion that the argument of this appeal should at least be postponed until the hearing of the appeal from the judgment which may be rendered on the new trial which all of the defendants except this appellant have taken or until the further order of the court. (See Williams v. Western U. Tel.Co., 93 N.Y. 162, 193.)
CULLEN, Ch. J., GRAY, WILLARD BARTLETT, HISCOCK, CHASE, HOGAN and MILLER, JJ., concur.
Ordered accordingly. *Page 514